Leonard, J.
The defendants are amenable to the criminal laws of the State, and in courts of common-law jurisdiction, for •every violation of the plaintiff’s rights as an honest citizen, and for all excess of authority exercised by them.
The criminal courts are open to hear complaints and punish police officers, as well as private citizens, for wrongs and injuries committed by them. A police officer cannot shelter himself from punishment as a criminal for breaches of the law, or invasions of private rights, under the cloak of his office or the -orders of his superiors.
It is not the province of a court of equity to try criminal «questions; that court cannot, engage in supervising and regu*205lating the manner in which the police officers perform their duty; nor whether those whom they arrest were really guilty of a crime, and so amenable to the criminal laws.
Were we to assume jurisdiction in this case, it would be our duty, on the issue here joined, to take testimony, if offered hy the defendants, to show that the plaintiff was carrying on the business of a mock auctioneer, resorting to the tricks and devices of a Peter Funk, in order to defraud the unwary. Should the charges against the plaintiff prove true, the extraordinary powers of a court of equity will have been invoked to prevent the exercise of legal functions vested in the police to prevent the commission of crime, and the court will thus be made a party in aiding the nefarious traffic of a mock auctioneer.
These are not the proper or customary functions of a court of equity.
If the plaintiff can make a proper case, the criminal tribunals will promptly arrest and deal with the defendants. No injunction, to be granted by this court, can be more effectual in restraining the acts complained of than would be the arrest of the defendants. The grand jury of the county is open every month, and if the complaints of the plaintiff are just, the offenders will be quickly reached by indictment and punishment.
The plaintiff is by no means remediless, even if the defendants are unable to respond in damages in a civil action.
The injunction must be dissolved, with ten dollars costs of the motion to the defendants.